DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 12/14/2020. Claims 1, 3, 7-9, 10-12, 14-16, 18-20 have been amended. Claim 2 has been cancelled. Claim 21 has been added. Therefore, claims 1, 3-21 are pending and addressed below.


Response to Arguments
Applicant’s arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues that (1) Freund does not teach receive, from a service-provider website, an access request to access the user profile; make a determination to grant the access request; permit the service-provider website to access the user profile in response to the determination to grant the access request; receive a modify request from the service-provider website to add suggested user profile data to the user profile.

In response to argument (1), Examiner respectfully disagrees. Freund discloses content service provider webpage on client device (fig.1C) (since the service provide webpage is on the client device, therefore Examiner interprets that receiving a request from a client device reads on receiving a request from a service provider website)…a content provider server provides the infrastructure for generating the optimized list of relevant graphical elements for the user account (see fig.2)…the optimization tool includes at least a user profile module…the user .

Allowable Subject Matter
Claims 1, 3-16, 21 are allowed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freund et al (Pat. No. US 9658739).

As per claim 17, Freund discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: receive, from a fair tracking client, a user profile containing user profile data (…geo location of the client device…defined in the user profile data of the user account…see col.10 lines 1-8); receive, from a service-provider website, an access request to access the user profile; make a determination to grant the access request; permit the service-provider website to access the user profile in response to the determination to grant the access request; receive a modify request from the service-provider website to add suggested user profile data to the user profile (content service provider webpage on make a determination, in response to the modify request, to modify the user profile to include the suggested user profile data (…see col.9 lines 49-64); and modify the user profile in response to the determination to modify the user profile, resulting in a modified user profile (…the pattern predictor logic may identify one or more new graphical elements and present them with other contextually and temporally relevant graphical elements identified for the user account…see col. 10 lines 19-35).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freund et al (Pat. No. US 9658739) in view of Heath (Pub. No. US 2014/0006129).

As per claim 18, Freund does not explicitly disclose obtain tracking information indicating whether the service-provider website uses one or more tools, in a manner that circumvents the user profile, to obtain personal user data of the user. However Heath discloses instructions to obtain tracking information indicating whether the service-provider website uses one or more tools, in a manner that circumvents the user profile, to obtain personal user data of the user (…impressions data comprising tracking and analysis of website access of said user’s, demographic groups or geographic data…tracking user internet activity…wherein personal information required to transact a sale…see par. 8, 23). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Heath in Freund for including the above limitations because one ordinary skill in the art would 


As per claim, 19, the combination of Freund and Heath discloses instructions to determine, based on the tracking information, a trust level for the service-provider website (Freund: see col.14 lines 33-43).


As per claim 20, the combination of Freund and Heath discloses wherein the determination to modify the user profile is based on the trust level exceeding a threshold (Freund: see col.16 line 65-col.17 line 12).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to personal data management tools.

Tuchman et al (Pub. No. US 2014/0119531); “Method for Providing Support Using Answer Engine and Dialog Rules”;
-Teaches providing support services on products and services on behalf of goods and service providers (see par. 30-31).

Trossen et al (Pub. No US 20050136946); System, method and computer program product for                        providing differential location services with mobile-based location tracking;
-Teaches verifying user processor to request tracking of the terminal (see par. 57-58).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.